George Purkis Tinman plaint. agt Thomas East Tinman Defendt in an action of the case for the Forfiture of an Obligation of thirty Four pounds Lawfull mony of New-England under his hand & Seale bearing date February. 18° 1675. by his not performing the condition there underwritten with all other due damages according to attachmt dat. May. 12th 1676.....The Jury . . . founde for the plaintife thirty Four pound the Forfiture of the bond & costs of Court The Magistrates on motion of the Defendt chancered this Forfiture unto Eighteen pounds Seven Shillings and three pence halfe penny in mony & costs of Court twenty three Shillings.
Execucion issued. July. 27° 1676.